Order filed October 11, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00663-CV
                                ____________

                         ROY JORDAN, JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-53281


                                     ORDER
      Appellant is represented by retained counsel, Jeff Heintschel. No reporter’s

record has been filed in this case. My Thuy Cieslar, the official court reporter for

the 190th District Court, informed this court that appellant had not made

arrangements for payment for the reporter’s record. On September 11, 2018, the

clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of

notice, provided this court with proof of payment for the record. See Tex. R. App.

P. 37.3(c). Appellant filed no reply.

      Accordingly, we issue the following order:

      We ORDER appellant’s retained counsel, Jeff Heintschel, to file a brief in

this appeal on or before November 12, 2018. If Jeff Heintschel not timely file the

brief as ordered, we will issue an order requiring the trial court to hold a hearing to

determine why the brief has not been filed.




                                   PER CURIAM